 



EXHIBIT 10.1
CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE
          THIS CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter
“Agreement”) is made and entered into by and between Danny Shamlou (hereinafter
“Shamlou”) on the one hand, and Mindspeed Technologies, Inc. (hereinafter
referred to as “Mindspeed”), on the other hand.
RECITALS
          1. Shamlou represents to Mindspeed that he is signing this Agreement
voluntarily and with a full understanding of, and agreement with, all of its
terms, for the purpose of settling in full any and all claims he has against
Mindspeed.
          2. Termination: Mindspeed accepts Shamlou’s decision to leave the
company in light of the carve-out of Mindspeed’s High Performance Analog
business unit from a combined high performance analog and transmission business
unit. Mindspeed and Shamlou mutually agree to effect a thoughtful and
professional business transition. In reliance on Mindspeed’s representations and
releases in this Agreement, Shamlou agrees to provide transitional assistance to
Mindspeed by working through June 30, 2006, if necessary, to contribute to the:
***.
Shamlou will cease active employment with Mindspeed on the Effective Date, which
will be the earlier of June 30, 2006, or the end of Shamlou’s temporary
assignment as described above in this paragraph. Should this assignment end
prior to June 30, 2006, the balance of the time through June 30, 2006 will be
treated as salary and benefit continuation per the provisions of Paragraphs 6
and 7 below.
          3. Mindspeed Proprietary Information: Shamlou represents, understands
and agrees that he is subject to the Employment Agreement regarding the
Company’s Proprietary Information, which he executed in connection with his
employment with Mindspeed, and that the provisions which survive his employment
are enforceable and remain in full force and effect. Shamlou represents, as a
material inducement to Mindspeed to enter into this Agreement, that he has not
and will not disclose, use or misappropriate any confidential, proprietary or
trade secret information of Mindspeed to the press, customers, analysts,
investors, or competitors including but not limited to ***. This representation
includes but is not limited to product roadmaps, customer lists, design wins,
and employee lists. Mindspeed acknowledges that Shamlou’s employment with one of
these companies, in and of itself, will not constitute disclosure. Mindspeed
further acknowledges that the act of meeting with a Mindspeed customer, in and
of itself, will not constitute disclosure, use, or misappropriation of Mindspeed
proprietary information.
 

***   Certain confidential portions of this Exhibit have been omitted pursuant
to a request for confidential treatment. Omitted portions have been filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



          4. Non-Compete: During the period of the salary continuation and
unpaid leave of absence running through April 30, 2008, as described in
Paragraphs 6 and 7 below, Shamlou agrees not to work directly in a division or
unit of one of the following companies directly competing with Mindspeed in the
following areas:

  §   Carrier, Enterprise and CPE Infrastructure Voice-over-IP semiconductor
product area: ***.     §   High Performance Analog Crosspoint Switches, Physical
Media Devices for Optical Networking, and Video Broadcast Physical Device
semiconductor product area: ***.     §   Passive Optical Networking (PON) Media
Access Controller (MAC) semiconductor product area: ***.

During the salary continuation and unpaid leave of absence period described in
Paragraph 6, Shamlou can join one of these competitor companies in parts of
their operations that do not directly involve Voice-over-IP, High Performance
Analog, and PON MAC markets and technologies described above, including a Chief
Executive Officer, Chief Operating Officer, or “Group” executive role with
responsibility for multiple business units, provided that the terms of
Paragraph 3 above are fully honored.
          5. Non-Solicit: Shamlou agrees not to solicit or assist any other
company or person in soliciting any Mindspeed employee to leave COMPANY and join
another company for a period of twelve (12) months after Shamlou’s Termination
Date, April 30, 2008, as referenced in Paragraphs 6 and 7 of this Agreement.
          6. Settlement Sum: In reliance on Shamlou’s representations and
releases in this Agreement, Mindspeed will provide Shamlou with severance pay at
Shamlou’s current salary level of $5,769.23 per week for ten months beginning on
July 1, 2006, paid according to the company’s bi-weekly payroll schedule.
Payments to Shamlou will continue through April 30, 2007, when Shamlou’s last
check for the remaining balance due on the severance pay will be paid along with
all accrued, unused vacation. Shamlou will not accrue additional vacation hours
after the Effective Date of this Agreement as defined in paragraph 2 above.
During the period of continued severance payments, Shamlou’s medical, dental,
vision, life insurance coverage, executive physical, health club, one airline
club, and financial counseling benefits will continue. Participation in
Mindspeed’s Long Term Disability Insurance coverage ends on the Effective Date.
Following the conclusion of the severance payments, Shamlou will be placed on
unpaid leave through April 30, 2008, during which time he will not accrue
further pay, vacation or other compensation. During the period on unpaid leave,
Shamlou’s medical, dental, vision, life insurance coverage, executive physical,
health club, and financial counseling benefits will continue. Additionally,
Mindspeed will provide Shamlou with outplacement assistance at
 

***   Certain confidential portions of this Exhibit have been omitted pursuant
to a request for confidential treatment. Omitted portions have been filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



Mindspeed’s expense through Right Management Consultants, or a similar firm, at
the selected firm’s office location. Ownership of the office laptop, home
computer, home printer, and home cable modem assigned to Shamlou will be
transferred to Shamlou once the company files on the computers have been deleted
by Mindspeed’s Information Technology department. Shamlou’s Blackberry cell
phone service (T-Mobile) and the cell phone service for the additional two
phones assigned to Shamlou (Verizon) will be discontinued as of June 30, 2006.
Employee will be allowed to keep the Blackberry device and the two cell phones
and to port the phone numbers to individual service plans should he elect to do
so. Mindspeed will stop providing COX Broadband service as of June 30, 2006.
Mindspeed will work with Employee to transfer this service to an individual
service plan should Employee elect to do so.
          7. The payments detailed above will be referred to collectively as the
“Settlement Sum,” and the parties hereto agree that the Settlement Sum, along
with the period of unpaid leave ending April 30, 2008, provides Shamlou with
full recompense for any and all claims for lost or unpaid wages, benefits,
damages, interest, and any other claim related to Shamlou’s employment or to the
separation of such employment.
          8. COMPANY Stock Plans: Upon the termination of Shamlou’s employment
from Mindspeed at the close of business on April 30, 2008 (the Termination
Date), all stock options for Mindspeed, Conexant, and Skyworks stock and
Restricted Stock awards that have been granted to Shamlou under any of the
Mindspeed or predecessor company’s stock plans and which are not vested as of
the Termination Date shall immediately expire and shall not be exercisable under
any circumstances. Copies of Shamlou’s Mindspeed, Conexant, and Skyworks grants
are detailed in attached schedules. Any such options that are vested as of the
Termination Date shall be exercisable for a period of three (3) months and shall
expire at the end of such period if they are not exercised within that period.
The FY06 Annual Incentive Plan Restricted Stock Award will be deemed to be
earned as follows: first half performance achievement will be 100% of target and
second half performance will be 100% of target resulting in 100% of target
achievement for the plan year. The Restricted Shares awarded to Shamlou through
the one-time program for senior level managers to emphasize and focus Mindspeed
efforts on returning the business to profitability will vest based on
Mindspeed’s business performance against the vesting schedule established
specifically for that Restricted Share award. All other Restricted Shares will
vest according to their respective time-based vesting installment dates.
          9. Shamlou agrees that he is not entitled to receive, and will not
claim, any additional right, benefit, payment or compensation, including but not
limited to, any claim for wages, benefits, damages, interest, attorneys fees and
costs, other than what is expressly set forth in Paragraph 6 above, and hereby
expressly waives any right to additional rights, benefits, payments or
compensation. Shamlou further acknowledges that Mindspeed makes this Agreement
without any admission of liability, and agrees, to the extent permissible by
law, that he will not defame, disparage or make allegations against Mindspeed,
whether to the press,

3



--------------------------------------------------------------------------------



 



employees, customers, investors or otherwise, based upon or relating to matters
released herein. Should Shamlou make such allegations during the consideration
of this agreement, Mindspeed shall have the right to summarily withdraw this
agreement, and to terminate Shamlou for cause. For their part, the specific
Mindspeed executives aware of this Agreement, Raouf Halim, Brad Yates, and Simon
Biddiscombe, agree not to defame, disparage or make allegations against Shamlou,
whether to the press, employees, customers, investors or otherwise, based upon
or relating to matters released herein, or furthermore to knowingly allow other
Mindspeed employees to defame or disparage Shamlou. Shamlou should direct all
prospective employment inquiries or requests for employment references to either
Raouf Halim or to Brad Yates.
          10. In exchange for the Settlement Sum provided Shamlou in Paragraphs
6 and 7 above, Shamlou agrees to, and by signing this Agreement does, waive and
release all claims (known and unknown) which he might otherwise have had against
Mindspeed and each of its past and present employees, officers, directors,
agents, representatives, attorneys, insurers, related entities, assigns,
successors, and predecessors of Mindspeed, and all persons acting by, through,
under or in concert with any of them (collectively, the “Releasees”), from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including back wages, and attorneys’
fees and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contract, express or implied (including but not
limited to any contract of employment, partnership, independent contractor,
fiduciary, special or confidential relationship); any covenant of good faith and
fair dealing (express or implied); any tort, including fraud and deceit,
negligent misrepresentation, promise without intent to perform, conversion,
breach of fiduciary duty, defamation, libel, slander, invasion of privacy,
negligence, intentional or negligent infliction of emotional distress, malicious
prosecution, abuse of process, intentional or negligent interference with
prospective economic advantage, and conspiracy; any “wrongful discharge” and
“constructive discharge” claims; any claims relating to any breach of public
policy; any violations or breaches of corporate by-laws; any legal restrictions
on Mindspeed’s right to terminate employees or take other employment actions; or
any federal, state or other governmental statute, regulation, or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964
(race, color, religion, sex and national origin discrimination); (2) 42 U.S.C.
§§ 1981 et seq. (discrimination); (3) 29 U.S.C. §§ 621-634 (age discrimination);
(4) the California Fair Employment and Housing Act (discrimination in employment
and/or housing, including race, color, national origin, ancestry, physical or
mental disability, medical condition, marital status, sex, or age), Cal. Gov’t.
Code §§ 12900 et seq.; (5) Executive Order 11246 (race, color, religion, sex and
national origin discrimination); (6) Sections 503 and 504 of the Rehabilitation
Act of 1973 (handicap discrimination); (7) California Labor Code Sections 200,
et seq. (claims for wages, late payment of wages, vacation pay, penalties,
etc.); (8) California Industrial Welfare Commission Orders (minimum wage,
overtime, etc.); (9) Labor Code Sections 970, et seq. (misrepresentation of
employment conditions); (10) 18 U.S.C. §§1513-

4



--------------------------------------------------------------------------------



 



1514A (retaliation); (11) Labor Code Sections 1050-1057 (false statements);
(12) Civil Code Sections 44 et seq. (libel and slander); (13) Labor Code § 1050
(defamation); (14) California Labor Code Section 432.5 (agreement to illegal
terms of employment); (15) the Family Medical Leave Act and (16) the California
Family Rights Act; (collectively “Claim” or “Claims”) arising prior to the
execution of this Agreement.
          11. Shamlou expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California, and does
so understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 of the Civil Code of the State of California states
as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by his must have materially affected his settlement with the debtor.”
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees, Shamlou
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all Claims which Shamlou does not know or suspect to exist
in his favor against the Releasees, or any of them, at the time of execution
hereof, and that this Agreement contemplates the extinguishment of any such
Claim or Claims. If Shamlou hereafter institutes any legal action against the
Releasees, and each of them, (except to enforce the specific provisions of this
Agreement or for any future cause of action unrelated to Shamlou’s employment
with Mindspeed or its predecessor companies), Mindspeed shall be entitled to
payment from Shamlou of all costs, expenses, and attorney’s fees incurred as a
result of such legal action.
          12. This Agreement contains all of the terms, promises,
representations, and understandings made between the parties. Shamlou agrees
that no promises, representations, or inducements have been made to him which
caused his to sign this Agreement other than those which are expressly set forth
above in Paragraphs 6 and 7 above.
          13. a. Shamlou represents and agrees that, with the exception of any
civil judicial action where disclosure of this Agreement is ordered by the
court, or where disclosure is compelled by law or government audit, he has and
will keep the nature, terms and existence of the Agreement and the Confidential
Settlement Sum strictly confidential, and that he has not and will not disclose,
discuss, or reveal any information concerning the nature, terms and existence of
the Agreement and the Confidential Settlement Sum to any other person, entity,
or organization, except that Shamlou may disclose this information to his legal
counsel, spouse, and professional accountant. Shamlou is to advise Mindspeed of
any request or demand for disclosure in any civil judicial action immediately
upon learning of it so Mindspeed will be

5



--------------------------------------------------------------------------------



 



afforded a full opportunity to intervene, to object and to take any other action
necessary to protect the confidentiality of this Agreement and the Confidential
Settlement Sum.
          14. Shamlou acknowledges that he has been advised to carefully
consider all of the provisions in this Agreement before signing it. Shamlou
represents, acknowledges and agrees that he has fully discussed all aspects of
this Agreement with his attorneys to the full extent he so desired; that Shamlou
has carefully read and fully understands all of the provisions of this
Agreement; that Shamlou has taken as much time as he needs for full
consideration of this Agreement; that Shamlou fully understands that this
Agreement releases all of his claims, both known and unknown, against the
Releasees; that Shamlou is voluntarily entering into this Agreement; and that
Shamlou has the capacity to enter into this Agreement.
          15. Shamlou understands that he has a period of twenty-one (21) days
to review and consider his release of his claims of age discrimination under the
Age Discrimination in Employment Act (“ADEA”) before signing the Agreement.
Shamlou further understands that he may use as much or as little of this
twenty-one (21) day period as he wishes to prior to signing this Agreement.
Shamlou also understands that after he signs this Agreement he is given seven
(7) days within which to revoke the portion of the agreement releasing his
claims under the ADEA. Such revocation, to be valid, must be in writing and
received by Mindspeed within the seven (7) day revocation period.
          16. Shamlou represents and acknowledges that in executing this
Agreement, he does not rely and has not relied upon any representation or
statement not set forth in this Agreement made by Mindspeed, the Releasees, or
by any of their agents, representatives, or attorneys with regard to the subject
matter, basis or effect of this Agreement.
          17. This Agreement shall not in any way be construed as an admission
by Mindspeed that it has acted wrongfully with respect to Shamlou or any other
person, or that Shamlou or any other person has any rights whatsoever against
Mindspeed. Mindspeed specifically disclaims any liability to or wrongful acts
against Shamlou or any other person, on the part of itself, its agents or its
employees, past or present.
          18. Shamlou represents, understands and agrees that he will not be
re-employed or reinstated by Mindspeed or any of its related companies (owned,
operated or controlled by Mindspeed), and that he will not apply for or
otherwise seek employment with Mindspeed, or any subsidiary or entity related to
Mindspeed, at any time.
          19. Shamlou represents, understands and agrees that he is subject to
the Employment Agreement regarding the Company’s Proprietary Information, which
he executed in connection with his employment with Mindspeed, and that the
provisions which survive his active employment are enforceable and remain in
full force and effect. Shamlou represents, as a

6



--------------------------------------------------------------------------------



 



material inducement to Mindspeed to enter into this Agreement, that he has not
disclosed, used or misappropriated any confidential, proprietary or trade secret
information of Mindspeed as of the Effective Date of this Agreement. Shamlou
further represents that he has fulfilled his ethical, legal and professional
responsibilities to Mindspeed, that he has not at any time known or been
complicit in any Financial Reporting certification or Board action taken in
anything other than the best interest of Mindspeed shareholders, and that he is
not aware of any liabilities, obligations, noncompliance with legal requirements
(including, but not limited to, noncompliance with the Sarbanes-Oxley Act or any
applicable securities regulations), or exposure of any kind on the part of
Mindspeed that he has not, as of the date of this Agreement, brought to the
attention of Mindspeed. Shamlou further agrees to cooperate fully in the
transition of matters under his Responsibility, and to make himself reasonably
available, as necessary, to answer questions or assist in such transitions.
          20. The provisions of this Agreement are severable, and if any part of
it is found to be unenforceable, the other paragraphs shall remain fully valid
and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.
          21. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.
          22. This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any and all prior agreements or understandings
between the parties hereto pertaining to the subject matter of this Agreement.
This Agreement may not be modified, waived, rescinded or amended in any manner,
except by a writing executed by all parties to the Agreement which clearly and
specifically modifies, waives, rescinds or amends this Agreement.
          23. This Agreement shall be binding upon Shamlou and upon his
respective heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of Mindspeed and the other Releasees and
their related entities.
          24. Shamlou represents and warrants that he has not heretofore
assigned or otherwise transferred or subrogated, or purported to assign,
transfer or subrogate, to any person or entity, any Claim or portion thereof, or
interest therein he may have against the Releasees, and he agrees to indemnify,
defend and hold the Releasees harmless from and against any and all liability,
loss, demands, claims, damages, costs, expenses or attorneys’ fees incurred by
the Releasees as the result of any person or entity asserting any such right,
assignment, transfer or subrogation.
          25. This Agreement may be executed in one or more counterparts, any
one of

7



--------------------------------------------------------------------------------



 



which shall be deemed to be the original even if the others are not produced.
          26. Each party has had the opportunity to revise, comment upon and
redraft this Agreement. Accordingly, it is agreed that no rule of construction
shall apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against any one party and in favor of the
other.
          27. The parties hereto, without further consideration, shall execute
and deliver such other documents and take such other action as may be necessary
to achieve the objectives of this Agreement.
          PLEASE READ CAREFULLY. THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND
GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

             
Dated: 6/26/06
  By:   /s/ Danny Shamlou    
 
           
 
      Danny Shamlou    
 
                MINDSPEED, INC.    
 
            Dated: 6/26/06   /s/ B. Yates for Raouf Halim              
 
      Raouf Halim    

8